Title: From Alexander Hamilton to Fraser, Grant and Baillie, 20 November 1771
From: Hamilton, Alexander
To: Fraser, Grant & Baillie



Messrs. Fraser, Grant & Baillie
St Croix Nov 20. 177⟨1⟩
Gentlemen
I receivd your favour of the 18th Ultimo in due time & beg pardon for not having answerd it before. I have by this opportunity desird Mr. Thomas Ashburner of St Eustatius to pay you the little matter I owe you, and when he has done it, I will be obligd to you for a few lines certifying the same.
I am Gentlemen. Your Respectful Serv
for Nic Cruger
A Hamilton
